IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DONNIE DEMONT PHILLIPS,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0599

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 18, 2014.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Donnie Demont Phillips, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.